               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL ROSA-DIAZ,                              :      Civil No. 1:17-CV-2215
                                                :
             Plaintiff,                         :      (Judge Rambo)
                                                :
             v.                                 :
                                                :      (Magistrate Judge Carlson)
LAUREL HARRY, et al.,                           :
                                                :
             Defendants.                        :

                             MEMORANDUM ORDER

THE BACKGROUND OF THIS ORDER IS AS FOLLOWS:

       This case comes before us for consideration of a motion to compel,(Doc. 77),

filed by the plaintiff. This is a pro se state prisoner civil rights lawsuit. One of the

surviving claims in this case is an Eighth Amendment conditions of confinement

claim brought by Rosa-Diaz who alleges that in March and April of 2017, while he

was a state prisoner housed at the State Correctional Institution (SCI) Camp Hill, he

was housed in a cell where “there were human feces inside the air conditioner and

exhaust ventilations [in his new cell]; . . . the plumbing for the hot water did not

work and plaintiff did not had [sic] access to hot water; . . . the exhaust air ventilation

was broken and inoperative and; . . . the cell smelled of urine and feces.” (Doc. 12-

1, ¶ 36.)

       On December 4, 2018, we entered an order which stated, in part, that: “The

defendants are directed to notify Rosa-Diaz if any prison records or videos reveal

                                            1
that inmate Eric Maple complained about the condition of the cell formerly occupied

by Rosa-Diaz shortly after Rosa-Diaz vacated that cell in the spring and summer of

2017.” The plaintiff has now filed a motion to compel,(Doc. 77), which alleges that

the defendants have not complied with this discovery obligation. Since all parties

have previously identified Maple as a potential witness in this matter, and Maple has

been deposed in this case, it is unclear what further discovery pertaining to Maple

remains unaddressed. Nonetheless, in order to timely resolve this question, IT IS

ORDERED that the defendants respond to this motion on or before August 7, 2019.

      So ordered this 24th day of July 2019.


                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                         2
